Case 2:20-cv-06559-MMB Document1 Filed 01/04/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAWANNA MILLEDGE

2021 Plum Street

Philadelphia, PA 19124
Plaintiff

V.

RELIANCE STANDARD LIFE
INSURANCE COMPANY,
2001 Market Street, #1500
Philadelphia, PA 19103 ‘
Defendant : NO.:
COMPLAINT

NOW COMES, the Plaintiff, Jawanna Milledge, by and through her Counsel,
Pond, Lehocky, LLP, and hereby complains of the above referenced Defendant,
Reliance Standard Life Insurance Company, (hereinafter referred to as “Reliance”),
as follows:

1. STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy
issued to the Claimant through her Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

2. All acts and occurrences material to the instant causes of action occurred
Case 2:20-cv-06559-MMB Document 1 Filed 01/04/21 Page 2 of 5

within the jurisdictional boundaries of this Honorable Court as Reliance sent the
denial of benefits from a Philadelphia Post Office Box to and the Plaintiff received
the denial at 2005 Market St, Philadelphia, PA.

Il. FACTS:

3. The Plaintiff, Jawanna Milledge, is an adult and competent individual
with a physical address of 2021 Plum Street, Philadelphia, PA 19124.

4. The Defendant, Reliance, under information and belief, is a business
entity with a principal place of business located at 2001 Market Street #1500,
Philadelphia, PA 19103.

5; Reliance is a business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

6. Ona date certain, Reliance, issued a policy providing disability
insurance benefits under policy number LTD 6698835 to the Plaintiff through the
Plaintiff's employer, Temple University Health System, Inc.

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8. At all times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9. At all times material and relevant hereto, the Plaintiff performed all
Case 2:20-cv-06559-MMB Document1 Filed 01/04/21 Page 3 of 5

obligations required of her under said contract of insurance.

10. At all times material and relevant hereto, the Plaintiff was a qualified
participant in the employee benefit plan provided by Reliance to the Plaintiff's
employer through policy number LTD 669885.

11. Ona date certain, the Plaintiff filed an application for long term
disability benefits with Reliance and benefits.

12. By correspondence dated December 31, 2019, Reliance notified the
Plaintiff that her claim was denied as they found that she was capable of performing
her regular occupation.

13. The Plaintiff retained counsel and filed an administrative appeal of the
denial and submitted additional medical records and opinions of her treating
physician in support of her claim.

16. By correspondence dated September 18, 2020, Reliance denied the
Plaintiff's administrative appeal and informed her of her right to bring a civil action
disputing the adverse benefit decision.

17. Reliance acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiff's claim for disability benefits.

18. The actions of Reliance in denying the Plaintiff’s claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made

in violation of 29 U.S.C. §1001, et seq.
Case 2:20-cv-06559-MMB Document 1 Filed 01/04/21 Page 4of 5

19. The actions of Reliance in denying the Plaintiff's claim for disability
insurance benefits are contrary to the language of the policy in question.

20. The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as he has satisfied through medical evidence that she meets the
definition of disability under the policy of insurance.

21. The Plaintiff is entitled to recover the benefits due to her under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

22. As adirect and proximate result of the actions of Reliance as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

24. Asadirect and proximate result of the actions of Reliance, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from May 13, 2019 to the present and continuing into the
future.

WHEREFORE, the Plaintiff, Jawanna Milledge, respectfully requests that
judgment be entered against Reliance as follows:

1. Ordering Reliance to pay to the Plaintiff, Jawanna Milledge, Long term

disability insurance benefits from May 13, 2019 to the present and

continuing into the future as provided for in the policy of insurance;
bs

Case 2:20-cv-06559-MMB Document 1 Filed 01/04/21 Page 5of5

Awarding the Plaintiff, Jawanna Milledge, prejudgment interest on the

award until the date of judgment;

Awarding the Plaintiff's attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;

proper.

BY:

Granting such other and further relief as the Court may deem just and

RESPECTFULLY SUBMITTED,

Nyt Mw

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
